DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 06/15/2022 have been fully considered but they are persuasive. 
The rejection of Claim(s) 38-42 under 35 U.S.C. 102(a)(1) as being anticipated by Inamdar et al.( Neurotoxicity of Fungal Volatile Organic Compounds in Drosophila melanogaster, Toxicological Sciences (2010), 117(2), 418-426) is withdrawn. The claims have been amended to remove linear and branched alkanes and alkenes.
The rejection of claim 42 under 35 USC 112 is withdrawn. The claim has been amended to no longer recite a range in a range issue. 
New Rejection based on Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-46,48,49-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar et al.( Neurotoxicity of Fungal Volatile Organic Compounds in Drosophila melanogaster, Toxicological Sciences (2010), 117(2), 418-426) . See abstract.  Inamdar et al. teach 0.5% trans-2-octenal(E-2-octenal) with a molecular formula of C8H14O as a fungal(pesticide) volatile organic compound. The claims as written recite, “A pesticide composition for preventing, reducing, or eliminating Drosophila spp.”  In a composition claim the recitation of what the composition is use for “A pesticide composition for preventing, reducing, or eliminating Drosophila spp.” does not further limit, add to, alter the chemical components existing in the composition, especially since  
Inamdar et al. teach 0.5% trans-2-octenal which is falls below the instant concentration range of 2-5% volume VOC. The criticality of the claimed range of 2-5 vol% E-2-octenal VOC over Inamdar’s 0.5% trans-2-octenal(E-2-octenal) has not been demonstrated by the instant invention.  

Claim(s) 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wackers(WO 2013156492; 10/24/2013). Waeckers at page 2 lines 1-19 teach the melon-based compositions for attracting D. suzukii comprising compounds such as 2-nonenal and hexanal. Waeckers at page 10 line 25 – page 11 line18, claims 11-12 suggest melon single compositions comprising both as 2- nonenal and hexanal in a concentration range of 1-5% which captures the instant range of 2-4%. Waeckers does not specifically teach the E-2-nonenal. However, Waeckers does teach 2-nonenal which includes both the E and Z version of nonenal. The claims as written recite, “A pesticide composition for preventing, reducing, or eliminating Drosophila spp.”  In a composition claim the recitation of what the composition is use for “A pesticide composition for preventing, reducing, or eliminating Drosophila spp.” does not further limit, add to, alter the chemical components existing in the composition.

Claim(s) 44,45,47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enan(USPN 20100303940; 12/02/2010). Enan at paragraph 603,604,612-614 teach compositions comprising decanal(VOC) and nonanal(VOC) for controlling pests such as Drosophila. The concentration of decanal and nonanal are for lower than the 2-5% VOC concentration recited in the instant claims. The Specification does not demonstrate the criticality of using a higher concentration of VOC(2-5%) to control Drosophila when the ENAN(prior art) uses concentration less than 1% decanal or nonanal for Drosophila control.    
.
Restriction/Election Status
Group II is allowable with respect to the elected species, allyl 1-cyclopentent-1-carboxylate. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616